ON REHEARING.
Per Curiam.
Because of the opinion rendered by the Supreme Court of the United States in the late case of Bardes v. Hawarden Bank, 178 U. S. 524 (20 Sup. Ct. 1000), the court ordered a rehearing in these cases.
In the Case of Bardes the court construed the provisions of the Federal bankruptcy act, and reached a different conclusion from the one reached in this court. See, also, Hicks v. Knost, 178 U. S. 541 (20 Sup. Ct. 1006). We are all of the opinion that the construction given to a Federal statute by the United States Supreme Court should control, though not in accord with the earlier decisions of the State court. Entertaining this view, the opinion heretofore announced in these cases must be reversed, and the action of the lower court sustained.
The decrees of the lower court are affirmed, without costs.